           Case 1:18-cv-10225-MLW Document 320 Filed 07/30/19 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                )
LILIAN PAHOLA CALDERON JIMENEZ                  )
and LUIS GORDILLO, et al.,                      )
                                                )
                                                )
                 Plaintiffs-Petitioners,        )
                                                )   No. 1:18-cv-10225-MLW
          v.                                    )
                                                )
KEVIN McALEENAN, et al.,                        )
                                                )
                 Defendants-Respondents.        )
                                                )
                                                )
                                                )

          RESPONDENTS’ UNOPPOSED REQUEST TO EXTEND DEADLINE FOR
                         PRODUCTION OF DISCOVERY

          Respondents respectfully request an extension of fourteen (14) days – until August 14,

2019 – to comply with the Court’s limited discovery order. The current deadline for Respondents’

to comply with the Court’s limited discovery order is July 31, 2019. This is the Respondents’ first

motion for an extension of time to comply with the Court’s limited discovery order. Counsel for

Respondents has consulted with Counsel for Petitioners who has consented to the relief requested

herein.

          This motion is for good cause. Based upon the scope of discovery Respondents’ agreed to

provide in response to Petitioners’ discovery requests, Immigration and Customs Enforcement

(“ICE”) has pulled over 2,400 potentially responsive documents. ICE is in the process of reviewing

these documents, and where applicable, redacting them for privilege. Absent an unforseen issue

with the lab processing of Electonically Stored Information (“ESI”), ICE expects to be able to
        Case 1:18-cv-10225-MLW Document 320 Filed 07/30/19 Page 2 of 3



produce the first 500+ documents on July 31, 2019, with rolling productions over the next several

days of the remaining documents until complete.

       Accordingly, Respondents respectfully request that their deadline to comply with the

Court’s limited discovery be extended to August 14, 2019.



Respectfully submitted,



JOSEPH H. HUNT
Assistant Attorney General

WILLIAM C. PEACHEY
Director
Office of Immigration Litigation

ELIANIS N. PEREZ
Assistant Director


/s/ William H. Weiland
WILLIAM H. WEILAND
(BBO #661433)
Trial Attorney
U.S. Department of Justice, Civil Division
Office of Immigration Litigation
District Court Section
P.O. Box 868, Ben Franklin Station
Washington, DC 20044
(202) 353-4419
(202) 305-7000 (facsimile)
William.h.weiland@usdoj.gov

Counsel for Respondents




                                               2
        Case 1:18-cv-10225-MLW Document 320 Filed 07/30/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

        I, William H. Weiland, Trial Attorney, hereby certify that this document filed through the
ECF system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants.

                                                     /s/ William H. Weiland
                                                     William H. Weiland
Dated: July 30, 2019                                 Trial Attorney




                                                 3
